By JUDGE JOHANNA L. FITZPATRICK
Defendant Atlantic Coast Exterminating Corp. ("Atlantic Coast") has demurred to certain counts of the Motion for Judgment. The only issue remaining for decision concerns the applicability of Virginia’s Consumer Protection Act to this Defendant.
The plaintiffs are residents of the Maplewood Village Townhouses. In early April, 1985, plaintiff notified Maple-wood management of an apparent termite infestation. Maple-wood thereafter engaged the services of Atlantic Coast to perform the extermination, which was performed later that month. The chemical used by Atlantic Coast is alleged to have contaminated plaintiff’s residence and damaged their health. Plaintiffs claim in Count IX of their Motion for Judgment that these facts constitute violation of Virginia’s Consumer Protection Act (§ 59.1-196 et seq.).
Atlantic Coast has demurred to this count, claiming that the Consumer Protection Act does not apply to the facts as alleged. This argument evolves into two questions:
(1) Is this a "consumer transaction" for purposes of this Act, and if so,
(2) Has Atlantic Coast engaged in any activity prohibited by § 59.1-200?
There are no reported decisions to provide guidance for the facts at bar. The Court is unwilling to strike this Count on the strength of the current factual record. *225Atlantic’s demurrer to this count is accordingly overruled without prejudice to Atlantic’s right to make additional motions at an appropriate time.